Case: 2:17-cv-00905-EAS-EPD Doc #: 99 Filed: 01/15/21 Page: 1 of 1 PAGEID #: 3575




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

CHRISTOPHER A. MITCHELL,

               Plaintiff,                        Case No. 2:17-cv-905
                                                 JUDGE EDMUND A. SARGUS, JR.
       v.                                        Chief Magistrate Judge Elizabeth P. Deavers


MICHAEL WEINIG, INC.,

               Defendant.


                                   ORDER OF DISMISSAL

       This day came the parties, by their respective counsel, and jointly announced to the Court

that all claims existing among and between the parties have been fully and completely resolved by

settlement agreement and therefore, the parties jointly move this Court for an Order dismissing

this matter from the docket. (ECF No. 98.) After considering the motion and for good cause

shown, the Court GRANTS the motion.

       Therefore, it is hereby ORDERED that all claims herein are dismissed with prejudice, all

parties bearing their own costs. The Clerk is DIRECTED to close this case and to send a certified

copy of this Dismissal Order to all counsel of record upon entry.

       IT IS SO ORDERED.

1/15/2021                                           s/Edmund A. Sargus, Jr.
DATE                                                EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE
